DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed September 24, 2020.  Claim 1 has been amended.  Claims 1-21 are currently pending and under examination.

	This Application claims priority to the filing date of April 24, 2017.

Withdrawal of Rejections:

	The rejection of claims 1-3 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0178944 Al to Parekh et al. (cited in IDS- 2014), in view of Wirth et al. (Biotechnology for Biofuels- 2015 – Previously Presented). 
Regarding claim 1, Parekh et al. teach preservation of biomass (i.e., algae and corn stover or combinations thereof) by adding an acid solution to biomass and then ensiling (e.g., storing) the biomass under anaerobic conditions without inoculating with bacteria. See Parekh et al. at Abstract, [0004]-[0005], [0022], [0037], [0044], [0048]-[0050], and [0068].  Parekh et al. teach that generally, high density packing with acidic conditions can increase the stability of any silage, where a goal in ensiling biomass can be to acidify the biomass because reduction of pH can ensure long-term stability of the silage biomass. See Parekh et al. at [0057]-[0058]. Parekh et al. further teach that properly acidified silage can remain relatively stable for an indefinite length of time, provided that oxygen cannot gain access to the silage mass. See Parekh et al. at [0058]. Parekh et al. teach that biomass can be acidified by direct addition of acids to achieve pH in the range from about 3 to about 6. See Parekh et al. at [0069] and [0077]. Parekh et al. teach storing the biomass (e.g., silo or other storage structure), where the material may utilize oxygen and gasses (i.e., carbon dioxide) trapped within and between the biomass. See Parekh et al. at [0053]. Moreover, Parekh et al. teach the addition of one or more gasses and/or one or more acids to reduce the oxygen content and acidify the ensiled biomass. See Parekh et al. at [0188]. Parekh et al. teach that the biomass may be acidified by citric acid. See Parekh et al. at [0068]. Parekh et al. teach that the process of ensiling refers to a process of storing and preserving biomass to produce silage, where the silage can be used downstream. See Parekh et al. at [0038]-[0039]. Parekh et al. also teach that during the initial ensiling process, freshly cut plant material (biomass/feedstock), See Parekh et al. at [0053]. This indicates that the storing the acidified biomass can be without inoculating the acidified biomass composition. Parekh et al. also teach that one or more gasses may be used to displace oxygen when ensiling biomass. See Parekh et al. at [0073].
However, Parekh et al. do not expressly teach the biomass comprises microalgae.
Wirth et al. teach co-fermentation of microbial biomass and maize silage, where there is a beneficial effect of mutualistic oxygen quenching. See Wirth et al. at Abstract; and pg. (4/14), left column, first paragraph. Wirth et al. teach that for biomass production, a culture of Scenedesmus sp. and Chlamydomonas sp. may be mixed and co-fermented with maize silage. See Wirth et al. at pg. (11/14), left column, second paragraph; and pg. (6/14), right column, second paragraph. Additionally, Wirth et al. teach that anaerobic conditions were performed, where the ratio of the volatile organic acids and the total alkaline capacity is an appropriate measure of the functional stability of the anaerobic digestion. See Wirth et al. at pg. (4/14), right column, second paragraph. Wirth et al. further teach that upon ensilaging, the accumulating acid decreases the pH and preserves the green plant material. See Wirth et al. at pg. (5/14), right column, last paragraph. Wirth et al. also teach that a mixture of nonsterile microalgae and natural bacterial flora (e.g., naturally found on the biomass and not inoculated) may consume oxygen. See Wirth et al. at pg. (9/14), right column, first paragraph. 
It would have been obvious to a person of ordinary skill in the art to have utilized the methods for acidifying microalgae of Wirth et al. with the methods of Parekh et al. to arrive at the instant method, because Wirth et al. teach acidification of microalgae by pH reduction via acids results in preserving the biomass. See Wirth et al. at pg. (5/14), right column, last See Wirth et al. at pg. (11/14), left column, second paragraph; and pg. (6/14), right column, second paragraph. A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in doing so, because Wirth et al. teach co-fermentation of microbial biomass and maize silage, where there is a beneficial effect of mutualistic oxygen quenching in algal biomass, and are directed to achieve the same goals for the methods taught in Parekh et al., where Parekh et al. also teach one or more pH reducing methods can be combined, including directly adding acids or gases. See Wirth et al. at Abstract; and pg. (4/14), left column, first paragraph; and see also Parekh et al. at [0068]-[0069], [0077], and [0188]. 
	Taken together Parekh et al. and Wirth et al. render obvious the method as claimed.  As the components utilized in the combined method cannot be separated from their properties, performance of the method as rendered obvious would necessarily provide for the results of preserving the metabolic activity of the acidified microalgae biomass composition, and producing a coproduct comprising succinic acid, butanediol, lactic acid, acetic acid, propionic acid, glycerol, ethanol, or a combination thereof.  
Regarding claim 2, Parekh et al. teach direct addition of acids, including acetic acid, lactic acid, and sulfuric acid. See Parekh et al. at [0004], [0069], and [0077]. Parekh et al. also teach herbs as biomass. See Parekh et al. at [0042]. 
Regarding claim 3, Parekh et al. teach adding acid to biomass comprising the pH that may be higher than about 6.0. See Parekh et al. at [0106]. 
Regarding claim 5, Parekh et al. teach utilizing one or more gases, including carbon dioxide and nitrogen. See Parekh et al. at [0073]. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 4 and 6-18, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0178944 Al to Parekh et al. (cited in IDS- 2014), in view of Wirth et al. (Biotechnology for Biofuels- 2015 – Previously Presented) and WO 2013/173562 Al to Radtke et al. (cited in IDS- 2013).
The teachings of Parekh et al. and Wirth et al. are discussed above.
Regarding claim 6, Parekh et al. teach preservation of biomass (i.e., algae and corn stover or combinations thereof) by adding an acid solution to biomass and then ensiling (e.g., storing) the biomass under anaerobic conditions without inoculating with bacteria. See Parekh et al. at Abstract, [0004]-[0005], [0022], [0037], [0044], [0048]-[0050], and [0068]. Parekh et al. teach that generally, high density packing with acidic conditions can increase the stability of any silage, where a goal in ensiling biomass can be to acidify the biomass because reduction of pH can ensure long-term stability of the silage biomass. See Parekh et al. at [0057]-[0058]. Parekh et al. further teach that properly acidified silage can remain relatively stable for an indefinite length of time, provided that oxygen cannot gain access to the silage mass. See Parekh et al. at [0058]. Parekh et al. teach that biomass can be acidified by direct addition of acids to achieve pH in the range from about 3 to about 6. See Parekh et al. at [0069] and [0077]. Parekh et al. teach storing the biomass in (e.g., silo or other storage structure), which the material may utilize oxygen and gasses (i.e., carbon dioxide) trapped within and between the biomass. See Parekh et al. at [0053]. See Parekh et al. at [0188]. Parekh et al. teach that the biomass may be acidified by citric acid. See Parekh et al. at [0068]. Parekh et al. teach that the process of ensiling refers to a process of storing and preserving biomass to produce silage, where the silage can be used downstream. See Parekh et al. at [0038]-[0039]. Parekh et al. also teach that during the initial ensiling process, freshly cut plant material (biomass/feedstock), and naturally occurring microorganisms found on plant material surfaces, can continue to respire within a container (e.g., silo or other storage structure). See Parekh et al. at [0053]. This indicates that the storing the acidified biomass can be done without inoculating the acidified biomass composition. Parekh et al. also teach that one or more gasses may be used to displace oxygen when ensiling biomass. See Parekh et al. at [0073]. Parekh et al. teach that a biomass may be ensiled at a moisture content of from about 30% to about 80% (e.g., interpreted to mean wet basis of the biomass based on the moisture), where the moisture content may be adjusted or the biomass may be dried or wilted after harvesting but before ensiling. See Parekh et al. at [0074]. This range of moisture percentages would be within the recited range of about 50% wet basis to about 90% wet basis. Parekh et al. also teach that the moisture levels can be controlled through, for example, drying. See Parekh et al. at [0087]. Parekh et al. teach an aqueous extract may be concentrated (by centrifugation, filtration, solvent extraction, flocculation, evaporation). See Parekh et al. at [0173]. 
However, Parekh et al. does not teach microalgae, or expressly teach removing water from the biomass to form a concentrated biomass comprising a moisture content of from about 50% wet basis (wb) to about 90% (wb); and adding acid solution to the concentrated biomass. 
See Wirth et al. at Abstract; and pg. (4/14), left column, first paragraph. Wirth et al. teach that for biomass production, a culture of Scenedesmus sp. and Chlamydomonas sp. may be mixed and co-fermented with maize silage. See Wirth et al. at pg. (11/14), left column, second paragraph; and pg. (6/14), right column, second paragraph. Additionally, Wirth et al. teach that anaerobic conditions were performed, where the ratio of the volatile organic acids and the total alkaline capacity is an appropriate measure of the functional stability of the anaerobic digestion. See Wirth et al. at pg. (4/14), right column, second paragraph. Wirth et al. further teach that upon ensilaging, the accumulating acid decreases the pH and preserves the green plant material. See Wirth et al. at pg. (5/14), right column, last paragraph. Wirth et al. also teach that a mixture of nonsterile microalgae and natural bacterial flora (e.g., naturally found on the biomass and not inoculated) may consume oxygen. See Wirth et al. at pg. (9/14), right column, first paragraph. 
Radtke et al. teach processes for producing volatile organic compounds from biomass, where the biomass can be harvested and later compacted together in a storage silo with acid. See Radtke et al. at pg. 11, second paragraph; and pg. 37, Table B.l. Moreover, Radtke et al. teach the system may comprise a dewatering (e.g., interpreted to mean removing water) mechanism to remove at least a portion of the liquid in the prepared biomass. See Radtke et al. at pg. 27, third paragraph. Radtke et al. also teach that the prepared biomass material may be stored until it contains no more than about 80 wt% liquid, where the wet stored biomass has a balance of the liquid as primarily water but can contain many other organic compounds. See Radtke et al. at pg. 25, last paragraph. Radtke et al. includes a dewatering mechanism comprising a component See Radtke et al. at pg. 27, fourth paragraph. 
It would have been obvious to a person of ordinary skill in the art to have utilized the methods for removing water, as taught by Radtke et al., and acidifying microalgae of Wirth et al. with the methods of Parekh et al. to arrive at the instant method, because Radtke et al. teach removing a portion of the liquid in the biomass so that no more than about 80 wt% liquid (e.g., interpreted to mean wet basis) is wet stored, and Wirth et al. teach acidification of microalgae by pH reduction via acids results in preserving the biomass. See Radtke et al. at pg. 25, last paragraph; and Wirth et al. at pg. (5/14), right column, last paragraph. Also, Wirth et al. teach co-fermenting microalgae and, for example, maize in ensilaging biomass. See Wirth et al. at pg. (11/14), left column, second paragraph; and pg. (6/14), right column, second paragraph. A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in doing so, because Radtke et al. teach a method for removing water, where Parekh et al. also teach methods to concentrate the biomass and adjusting the moisture content. See Radtke et al. at pg. 25, last paragraph; and Parekh et al. at [0074] and [0173]. Additionally, Wirth et al. teach co-fermentation of microbial biomass and maize silage, where there is a beneficial effect of mutualistic oxygen quenching in algal biomass, and are directed to achieve the same goals for the methods taught in Parekh et al., where Parekh et al. also teach one or more pH reducing methods can be combined, including directly adding acids or gases. See Wirth et al. at Abstract; and pg. (4/14), left column, first paragraph; and see also Parekh et al. at [0068]-[0069], [0077], and [0188]. 
Regarding claim 4, Parekh et al. teach direct addition of acids, including acetic acid, lactic acid, and sulfuric acid. See Parekh et al. at [0004] and [0069]. 
claim 7, Wirth et al. teach acidifying microalgal strains. See Wirth et al. at pg. (4/14), right column, second paragraph. 
Regarding claims 8 and 9, Wirth et al. teach microalgae may be scenedesmus. See Wirth et al. at pg. (11/14), left column, second paragraph; and pg. (6/14), right column, second paragraph. Parekh et al. teach biomass may be one or more of corns and algae. See Parekh et al. at [0044] and [0112]. 
Regarding claims 10-11, Parekh et al. teach pH may be about 4.5, or about 5.0. See Parekh et al. at [0077] and [0106]. 
Regarding claims 12 and 13, Parekh et al. teach direct addition of organic and inorganic acids, including acetic acid, lactic acid, and sulfuric acid. See Parekh et al. at [0004] and [0069]. Parekh et al. also teach herbs as biomass. See Parekh et al. at [0042]. 
Regarding claim 14, Parekh et al. teach that ensilage may be held many months in order to properly ensure preservation. See Parekh et al. at [0003]. 
Regarding claims 15 and 16, Parekh et al. teach that the process of ensiling refers to a process of storing and preserving biomass to produce silage, where the silage can be used downstream. See Parekh et al. at [0038]-[0039]. Parekh et al. also teach that during the initial ensiling process, freshly cut plant material (biomass/feedstock), and naturally occurring microorganisms found on plant material surfaces, can continue to respire within a container (e.g., in-situ) (e.g., silo or other storage structure). See Parekh et al. at [0053]. This indicates that the storing the acidified biomass can be without inoculating the acidified biomass composition. Parekh et al. teach products include succinic acid. See Parekh et al. at [0014]. 
Regarding claim 17, Parekh et al. teach the co-product formed is within a range of 0.75% to 4.25% of the dry matter weight of the biomass, which is less than 5%. See Parekh et al. at  See e.g., Parekh et al. at [0188]. Likewise, it would be obvious to change the components in the context of what is required. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover the values as instantly claimed. MPEP § 2144.05 II. In addition, there is reasonable expectation of success in achieving the optimizable co-product percentages and dry matter loss by varying the parameters. 
Regarding claim 18, Parekh et al. teach producing and recovering products, such as, succinic acid. See Parekh et al. at [0179]-[0180]. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



s 19-21, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0178944 Al to Parekh et al. (cited in IDS- 2014), in view of Wirth et al. (Biotechnology for Biofuels- 2015 – Previously Presented) and WO 2013/173562 Al to Radtke et al. (cited in IDS- 2013). 
Regarding claim 19, Parekh et al. teach preservation of biomass (i.e., algae and corn stover or combinations thereof) by adding an acid solution to biomass and then ensiling (e.g., storing) the biomass under anaerobic conditions without inoculating with bacteria. See Parekh et al. at Abstract, [0004]-[0005], [0022], [0037], [0044], [0048]-[0050], and [0068]. Parekh et al. teach that generally, high density packing with acidic conditions can increase the stability of any silage, where a goal in ensiling biomass can be to acidify the biomass because reduction of pH can ensure long-term stability of the silage biomass. See Parekh et al. at [0057]-[0058]. Parekh et al. further teach that properly acidified silage can remain relatively stable for an indefinite length of time, provided that oxygen cannot gain access to the silage mass. See Parekh et al. at [0058]. Parekh et al. teach that biomass can be acidified by direct addition of acids to achieve pH in the range from about 3 to about 6. See Parekh et al. at [0069] and [0077]. Parekh et al. teach storing the biomass in (e.g., silo or other storage structure), which the material may utilize oxygen and gasses (i.e., in the presence of carbon dioxide) trapped within and between the biomass. See Parekh et al. at [0053]. Moreover, Parekh et al. teach the addition of one or more gasses and/or one or more acids to reduce the oxygen content and acidify the ensiled biomass. See Parekh et al. at [0188]. Parekh et al. teach that the biomass may be acidified by citric acid. See Parekh et al. at [0068]. Parekh et al. teach that the process of ensiling refers to a process of storing and preserving biomass to produce silage, where the silage can be used downstream. See Parekh et al. at [0038]-[0039]. Parekh et al. also teach that during the initial ensiling process, freshly cut plant See Parekh et al. at [0053]. This indicates that the storing the acidified biomass can be done without inoculating the acidified biomass composition. Parekh et al. also teach that one or more gasses may be used to displace oxygen when ensiling biomass. See Parekh et al. at [0073]. Parekh et al. teach that a biomass may be ensiled at a moisture content of from about 30% to about 80% (e.g., interpreted to mean wet basis of the biomass based on the moisture), where the moisture content may be adjusted or the biomass may be dried or wilted after harvesting but before ensiling. See Parekh et al. at [0074]. This range of moisture percentages would be within the recited range of about 50% wet basis to about 90% wet basis. Parekh et al. also teach that the moisture levels can be controlled through, for example, drying. See Parekh et al. at [0087]. Parekh et al. teach an aqueous extract may be concentrated (by centrifugation, filtration, solvent extraction, flocculation, evaporation). See Parekh et al. at [0173]. 
However, Parekh et al. does not teach microalgae, or expressly teach adding acid to the 
harvested biomass comprising microalgae within less than about seventy two hours after harvesting. 
Wirth et al. teach co-fermentation of microbial biomass and maize silage, where there is a beneficial effect of mutualistic oxygen quenching. See Wirth et al. at Abstract; and pg. (4/14), left column, first paragraph. Wirth et al. teach that for biomass production, a culture of Scenedesmus sp. and Chlamydomonas sp. may be mixed and co-fermented with maize silage. See Wirth et al. at pg. (11/14), left column, second paragraph; and pg. (6/14), right column, second paragraph. Additionally, Wirth et al. teach that anaerobic conditions were performed, where the ratio of the volatile organic acids and the total alkaline capacity is an appropriate See Wirth et al. at pg. (4/14), right column, second paragraph. Wirth et al. further teach that upon ensilaging, the accumulating acid decreases the pH and preserves the green plant material. See Wirth et al. at pg. (5/14), right column, last paragraph. Wirth et al. also teach that a mixture of nonsterile microalgae and natural bacterial flora (e.g., naturally found on the biomass and not inoculated) may consume oxygen. See Wirth et al. at pg. (9/14), right column, first paragraph. 
Radtke et al. teach processes for producing volatile organic compounds from biomass, where the biomass can be harvested and later compacted together in a storage silo with acid. See Radtke et al. at pg. 11, second paragraph; and pg. 37, Table B.l. Moreover, Radtke et al. teach the system may comprise a dewatering (e.g., interpreted to mean removing water) mechanism to remove at least a portion of the liquid in the prepared biomass. See Radtke et al. at pg. 27, third paragraph. Radtke et al. also teach that the prepared biomass material may be stored until it contains no more than about 80 wt% liquid, where the wet stored biomass has a balance of the liquid as primarily water but can contain many other organic compounds. See Radtke et al. at pg. 25, last paragraph. Radtke et al. includes a dewatering mechanism comprising a component adapted to squeeze the liquid from the prepared biomass material. See Radtke et al. at pg. 27, fourth paragraph. Further, Radtke et al. teach that a selected additive may be added during harvest at all phases, or immediately following harvesting indicated by added during unloading or after the biomass has been unloaded at the storage facility. See Radtke et al. at pg. 13, second and third paragraphs. Radtke et al. also teach that the additive(s) (e.g., acid) may be added at any point from the start of the harvest process to prior to storage of the prepared biomass material at the storage area or facility, such as at points where the material is transferred. See Radtke et al. at pg. 14, first paragraph. As such, this would be obvious to a person of ordinary skill to add acid to 
It would have been obvious to a person of ordinary skill in the art to have utilized the methods for acid, as taught by Radtke et al., and acidifying microalgae of Wirth et al. with the methods of Parekh et al. to arrive at the instant method, because Radtke et al. teach a selected additive (e.g., acid) at any point from the start of harvest to prior to storage, and Wirth et al. teach acidification of microalgae by pH reduction via acids results in preserving the biomass. See Radtke et al. at pg. 14, first paragraph; and Wirth et al. at pg. (5/14), right column, last paragraph. Also, Wirth et al. teach co-fermenting microalgae and, for example, maize in ensilaging biomass. See Wirth et al. at pg. (11/14), left column, second paragraph; and pg. (6/14), right column, second paragraph. A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in doing so, because Radtke et al. teach preparing biomass, where Parekh et al. also teach methods to concentrate the biomass and adjusting the moisture content and acidifying the biomass. See Radtke et al. at pg. 13, second and third paragraph; and Parekh et al. at [0057]-[0058], [0074], and [0173]. Additionally, Wirth et al. teach co-fermentation of microbial biomass and maize silage, where there is a beneficial effect of mutualistic oxygen quenching in algal biomass, and are directed to achieve the same goals for the methods taught in Parekh et al., where Parekh et al. also teach one or more pH reducing methods can be combined, including directly adding acids or gases. See Wirth et al. at Abstract; and pg. (4/14), left column, first paragraph; and see also Parekh et al. at [0068]-[0069], [0077], and [0188]. 
Regarding claims 20 and 21, Parekh et al. teach storing the biomass in (e.g., silo or other storage structure)(vessel), which the material may utilize oxygen and gasses (i.e., carbon See Parekh et al. at [0053]. Parekh et al. also teach that during the initial ensiling process, freshly cut plant material (biomass/feedstock), and naturally occurring microorganisms found on plant material surfaces, can continue to respire within a container (e.g., headspace and carbon dioxide) (e.g., silo or other storage structure). See Parekh et al. at [0053]. Moreover, Parekh et al. teach the addition of one or more gasses and/or one or more acids to reduce the oxygen content and acidify the ensiled biomass. See Parekh et al. at [0188]. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to Arguments

	With regard to Parekh et al., Applicant urges that Parekh et al. do not teach producing a coproduct comprising succinic acid, butanediol, lactic acid, acetic acid, propionic acid, glycerol, ethanol, or a combination thereof, following the use of citric acid.  Additionally, Parekh et al. teach that anaerobic bacteria can be added to ensiled biomass to acidify the biomass, thus Parekh et al. do not teach or suggest storing an acidified biomass without inoculating with bacteria.  
Wirth et al. do not cure the noted deficiencies of Parekh et al.  Additionally with regard to Wirth et al., Applicant urges there is no reason to modify Parekh et al. with Wirth et al. to provide the result of producing coproducts as claimed.  Further with regard to Wirth et al., Applicant urges that an ordinary artisan would not have a reason to replace the macroalgae in 
	Radtke et al. do not cure the noted deficiencies of Parekh et al.  Additionally with regard to Radtke et al., Applicant urges that Radtke do not teach or suggest all of the elements of the claims, including exposing the acidified microalgae biomass to CO2, nitrogen, or a combination to produce a coproduct comprising succinic acid.  Further, Applicant urges that there is no reason to modify Parekh et al. with Radtke et al., as Radtke does not teach the dewatering mechanism for the same purpose.
	Applicant’s arguments have been fully considered, but have not been found persuasive.
	With regard to Applicant’s argument that Parekh et al. do not teach the limitation of producing coproducts as claimed; it is noted that the citric acid cannot be separated from its inherent properties.  As such, the addition of citric acid to acidify the biomass as taught by the combination of Parekh et al. and Wirth et al. would necessarily provide the result of producing a coproduct comprising succinic acid, butanediol, lactic acid, acetic acid, propionic acid, glycerol, ethanol, or a combination thereof.  The fact that Parekh et al. notes that the inclusion of citric acid produces coproducts such as lactic acid or butyric acid does not negate the inherent property of the citric acid to produce other coproducts.  
With regard to Applicant’s argument that Parekh et al. do not teach or suggest storing an acidified biomass without inoculating with bacteria; it is noted that Parekh et al. teach that “[b]iomass can be acidified through the direct addition of acids…. Where weak acids that can be added to ensiled biomass can include…citric acid” (Para. 69, Line 1-2, 6-10).  Additionally, while Parekh et al. teach that anaerobic bacteria can be naturally present on the biomass and can 
With regard to Applicant’s argument that Wirth et al. do not cure the noted deficiencies of Parekh et al.; these suggested deficiencies have been addressed above.  
With regard to Applicant’s argument there is no reason to modify Parekh et al. with Wirth et al. to provide the result of producing coproducts as claimed; as noted previously, the citric acid of Parekh et al. cannot be separated from its inherent properties.  As such, the addition of citric acid to acidify the biomass as taught by the combination of Parekh et al. and Wirth et al. would necessarily provide the result of producing a coproduct comprising succinic acid, butanediol, lactic acid, acetic acid, propionic acid, glycerol, ethanol, or a combination thereof.  The fact that Parekh et al. notes that the inclusion of citric acid produces coproducts such as lactic acid or butyric acid does not negate the inherent property of the citric acid to produce other coproducts.  Further, it is noted that the method as claimed is directed a method of preserving a biomass, and not to the production of coproducts.  
With regard to Applicant’s argument that Applicant urges that an ordinary artisan would not have a reason to replace the macroalgae in Parekh et al. with the microalgae in Wirth et al.; the use of microalgae as taught by Wirth et al. in the method of Parekh et al. amounts to the simple substitution of one known algal biomass feedstock for another, where the method of 
With regard to Applicant’s argument that Radtke et al. do not cure the noted deficiencies of Parekh et al. and Wirth et al.; these suggested deficiencies have been addressed above.  
With regard to Applicant’s argument that Radtke et al. do not teach or suggest all of the elements of the claims, including exposing the acidified microalgae biomass to CO2, nitrogen, or a combination to produce a coproduct comprising succinic acid; as noted Parekh et al. teach utilizing one or more gases, including carbon dioxide and nitrogen. See Parekh et al. at [0073].  The CO2 and nitrogen cannot be separated from their inherent properties.  As such, the exposure of the acidified biomass to CO2 and nitrogen would necessarily provide the result of producing a coproduct comprising succinic acid.  
With regard to Applicant’s argument there is no reason to modify Parekh et al. with Radtke et al.; removing water as taught by Radtke et al. for concentration of the biomass in the method of Parekh et al. amounts to the simple substitution of one known dewatering technique for another, where removing water as taught by Radtke et al. would be expected to predictably and successfully provide for the concentration of biomass in the method of Parekh et al. 
Taken together Parekh et al., Wirth et al., and Radtke et al. render obvious the method as claimed.  As the components utilized in the combined method cannot be separated from their properties, performance of the method as rendered obvious would necessarily provide for the results of preserving a biomass composition, and producing a coproduct comprising succinic acid, as claimed.  


Conclusion

	No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653